Citation Nr: 1119391	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-32 726	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from January 1941 until July 1960.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The December 2008 rating decision also included denials of increased ratings for bilateral hearing loss with tinnitus and hypertension.  However, the Veteran did not file a Notice of Disagreement in regards to those claims and they were not appealed to the Board.

The Veteran, in his September 2009 VA Form 9, raised a new claim for service connection for anemia.  Additionally, in a September 2009 statement, the Veteran's representative filed claims for a separate rating for tinnitus and for service connection for cardiovascular disease secondary to hypertensive vascular disease.  A December 2009 report of contact also indicated a claim for an increased rating for hypertension.  While these issues have been raised by the record, they have not been prepared for appellate review and the Board does not have jurisdiction over them. Accordingly, these matters are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1941 until July 1960.  

2.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant informed VA, on February 24, 2011, that he wished to cancel his hearing with BVA for March 9, 2011, that he wished to cancel the appeal for service connection for malignant neoplasms (cancer) due to radiation exposure, and to please take appropriate action.  This communication was then reduced to writing by VA, in a Report of General Information, and incorporated into the record.  That transcription has been accepted as his withdrawal of his substantive appeal regarding the issues of entitlement to service connection for prostate cancer, including as due to radiation exposure. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


